UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 05-4495



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


COREY J. HACKETT,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Robert E. Payne, District
Judge. (CR-01-140)


Submitted:   November 2, 2005           Decided:     November 16, 2005


Before LUTTIG, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Frank W. Dunham, Jr., Federal Public Defender, Paul G. Gill,
Assistant Federal Public Defender, Richmond, Virginia, for
Appellant. Paul J. McNulty, United States Attorney, Matthew C.
Ackley, Special Assistant United States Attorney, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Corey J. Hackett appeals the district court’s order

revoking his supervised release and sentencing him to twenty-four

months’     imprisonment      following    repeated     violations   of   his

supervised release. On appeal, Hackett claims the sentence imposed

on revocation is unreasonable and that the standard for sentences

on revocation has been modified by the Supreme Court’s decision in

United States v. Booker, 125 S. Ct. 738 (2005).           Finding no support

for these claims, we affirm.

            The provision of the Sentencing Reform Act that governs

supervised release was not affected by Booker.            See Booker, 125 S.

Ct.   at   764-68.      The    change   effected   by   Booker--making    the

Sentencing Guidelines advisory as to sentencing--was not a change

in the manner in which the Guidelines were applied to revocations

of supervised release pre-Booker.          See United States v. Davis, 53

F.3d 638, 642 (4th Cir. 1995) (“Chapter 7’s policy statements are

now and have always been non-binding, advisory guides to district

courts     in     supervised     release     revocation     proceedings.”).

Accordingly, we reject Hackett’s contention that sentences imposed

on revocation are subject to an altered scrutiny on appeal in light

of Booker.

            Hackett also claims that the district court’s imposition

of a twenty-four month term of imprisonment was unwarranted.              We

disagree.       We review a district court’s revocation of supervised


                                    - 2 -
release and resultant sentence for an abuse of discretion.                 See

Davis, 53 F.3d at 642-43.        Hackett had a lengthy criminal history

and   had   engaged    in   a   rapid   succession     of   similar   criminal

infractions    in     blatant   disregard   of   the    law.     Under   these

circumstances, we cannot conclude that the district court abused

its discretion in revoking Hackett’s supervised release.

            We affirm the order of the district court.           We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                      AFFIRMED




                                    - 3 -